DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. The claim language “The present invention has an object to provide” should be deleted. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 7, 19 and 20 recite “polyether-based compound”. The addition word “based” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). The claims as written are indefinite and unclear. It is suggested applicants delete the term “based” or separate the two terms. Appropriate correction is required. 
	Claims 5 and 16-18 recite a branched alkylene having 1 to 12 C atoms; however, an alkylene having 1 to 2 carbon atoms cannot be branched. The claims as written are indefinite and unclear. Appropriate correction is required. 
Claim 6, which refers to Claim 5, specifies that ’’the pKa of a compound
used to form an Ar in formula (I) is 5.8 to 10.0.”.  The compound of formula I in claim 5 is broad, but the chemical structure of “Ar” is clearly identified. However, it cannot be said that


compound of formula (I),” and it is not clear how to specify the “compound of formula
(I)” in Claim 6. Also, it is not clear how to determine pKa for any (a) compound used in the formation of the compound of formula (I).  The claim as written is indefinite and unclear. Appropriate correction is required. 
Claims 3-20 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1, 2, 7 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nishikawa (JP2007031709 A).
	Regarding claims 1 and 2, Nishikawa teaches a polymerizable liquid crystal composition (see abstract, claims, paragraphs [0003-0014 & 0168] and examples i.e. Example 1) comprising at least one liquid crystal compound having a chiral liquid crystal and  wavelength dispersability resistance ( corresponding to a polymerizable liquid crystal compound having a reverse-wavelength dispersion properties as claims) and an additive SH-1 ( corresponding to an aromatic polyether-based compound in claim 1 and aromatic polyether-based compound of formula A in claim 2): 
    PNG
    media_image1.png
    98
    482
    media_image1.png
    Greyscale
.
 	Regarding claims 7 and 19, Nishikawa teaches (see example 1and paragraphs [0003-0014 & 0168]) the polymerizable compound (liquid crystal compound G-2) having content amount of 100 mg and additive SH-1 in amount of (0.4 mg; aromatic polyether-based compound) meets the . 
12.	Claim(s) 8-14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishikawa (JP2007031709 A).
	Regarding claims 8-14, Nishikawa ( see abstract, claims, examples and paragraphs [0003-0014 & 0168]) discloses an optically anisotropic film; an optical film comprising an optically anisotropic film, wherein the film is positive A or C plate; a polarizing plate comprising the optical film and a polarizer; an image display device comprising the optical film; and an organic electroluminescent display device comprising an organic electroluminescent display panel and a circularly polarizing plate including the polarizer and optical film on the panel. 
Examiner notes claims 8-14 recites product by process language, “obtained by polymerization of the polymerizable liquid crystal composition." The polymerizable liquid crystal composition, which is part of the process of obtaining the optical film is not a positive recitation in claims 8-14.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The optical film of Nishikawa has not been shown to be different than the optical film.
13.	Claim(s) 1-3 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yonemoto et al. (US 2015/0330602 A1).

    PNG
    media_image2.png
    121
    263
    media_image2.png
    Greyscale
meeting the limitation of formula (A) and Formula (C) as instantly claimed. 
Regarding claims 19-20, Yonemoto et al. teach the content of the aromatic polyether compound is 0.1 to 50 parts by mass ( 0.1% by mass or more and 20% by mass or less; [0078]).
14.	Claim(s) 8-14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonemoto et al. (US 2015/0330602 A1).
	Regarding claims 8-14, Yonemoto et al. ( see paragraphs [0168-0178] and examples) disclose an optically anisotropic film; an optical film comprising an optically anisotropic film, wherein the film is positive A or C plate; a polarizing plate comprising the optical film and a polarizer; an image display device comprising the optical film; and an organic electroluminescent display device comprising an organic electroluminescent display panel and a circularly polarizing plate including the polarizer and optical film on the panel. 
Examiner notes claims 8-14 recites product by process language, “obtained by polymerization of the polymerizable liquid crystal composition." The polymerizable liquid crystal composition, which is part of the process of obtaining the optical film is not a positive recitation in claims 8-14.
.
15.	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemoto et al. (US 2015/0330602 A1) or Nishikawa  (JP2007031709 A) as applied to claims 1-3, 8-14 and 19-20 above, and further in view of Okawa et al. (JP 2010-031223 A1) as evidenced by  Aimatsu et al.  (US 2015/0285979 A1).
	Regarding claims 5-6 and 16-17, Yonemoto et al.  and Nishikawa teach a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound having a reverse-wavelength dispersion properties (see citations above), but does not specifically recite the polymerizable liquid crystal compound is a liquid crystal compound represented by formula (I) as recited by claims 5 and 16-17 and wherein a pKa of a compound used for the formation of Ar in Formula (1) is 5.8 to 10.0 as recited by claim 6. It is noted that the liquid crystal compound represented by formula (I) is commonly known to one skilled in the art of liquid crystallization and optical films. Nevertheless, the examiner has added Okawa et al. to teach it is well-known to include a liquid crystal compound to an optical film which uniform polarization conversion is possible over a wide wavelength range ( see abstract, claims  and examples & specifically  as 
    PNG
    media_image3.png
    177
    675
    media_image3.png
    Greyscale

) meets the limitation of general formula (I) wherein Ar is represented by formula (Ar-1),  Q1 represents N and Q2 represents S as instantly claimed. Furthermore, the pKa value would be inherent in the chemical formula, since the compound taught by the instant claims and Okawa et al are the same.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Yonemoto et al., Nishikawa, Okawa et al. and Aimatsu et al. are analogous in the art of liquid crystal and optical films. Therefore, it would have been obvious to one of ordinary skill in the art to modify the polymerizable liquid crystal compound of Yonemoto et al.  And Nishikawa to include the compound of Okawa et al.as evidenced by Aimatsu et al. in view of providing an optical film having an uniform polarization conversion that is possible over a wide wavelength range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722